DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama et al. (U.S. Patent Application No. 20050017902), hereinafter known as Oyama.
	Regarding claim 1, Oyama discloses (Figs. 7a-7b) a dielectric substrate (104) including a flat-plate-shaped first part (portion on which 105 is mounted), and a second part (portion under 107) thinner than the first part (see Fig. 7b); a radiation electrode (105) and a first ground electrode (portion of 113 in 102)  both arranged on or in the first part so as to face each other in a thickness direction of the first part (see Fig. 7b); a second ground electrode (107) arranged on or in the second part so as to be spaced apart from the radiation electrode and so as not to face the radiation electrode in a thickness direction of the second part (see Fig. 7b); and a via conductor (through hole of 107, [0058]) connecting the first ground electrode to the second ground electrode; wherein the radiation electrode is capacitively coupled to the second ground electrode and the via conductor (see Fig. 7b, conductive elements separated by an insulator will capacitively couple).
	Regarding claim 2, Oyama further discloses (Figs. 7a-7b) wherein a distance in an extension direction of the via conductor between the radiation electrode and the first ground electrode is greater than or equal to a distance in the extension direction between the radiation electrode and the second ground electrode (see Fig. 7b).
Regarding claims 3 and 12, Oyama further discloses (Figs. 7a-7b) wherein the radiation electrode and the second ground electrode are arranged on a specific surface of the dielectric substrate (see Fig. 7b, both arranged on the upper surface).
Regarding claim 4, Oyama further discloses (Figs. 7a-7b) wherein the dielectric substrate is composed of a single piece of a dielectric material (see Fig. 7b).
Regarding claims 10, 14, 15, 16, Oyama further discloses (Figs. 7a-7b) a radio- frequency element (103) for supplying a radio-frequency signal to the antenna element (see Figs. 7a-7b).
Regarding claim 11, Oyama further discloses (Figs. 7a-7b) a communication device comprising the antenna module according to Claim 10 (see Figs. 7a-7b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 9, 13, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (U.S. Patent Application No. 20120105302), hereinafter known as Kato, in view of Oyama.
Regarding claim 1, Kato teaches (Figs. 13 -14B) a dielectric substrate (44a and 44b) including a flat-plate-shaped first part (portion of 14 surrounding 46), and a second part (portion of 14 surrounding 54); a radiation electrode (46) and a first ground electrode (48) both arranged on or in the first part so as to face each other in a thickness direction of the first part (see Fig. 13); a second ground electrode (54) arranged on or in the second part so as to be spaced apart from the radiation electrode and so as not to face the radiation electrode in a thickness direction of the second part (see Fig. 13); and a via conductor (b22 or b23) connecting the first ground electrode to the second ground electrode ([0102]).
Kato  does not teach further details regarding the second part and the second ground electrode.
Oyama teaches the limitations of claim 1 as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the further details of the second part and second ground electrode of Oyama in the antenna apparatus of Kato because ([0058]) “the interference between electromagnetic components of the antenna unit 102 and the signal processing circuit unit 103 can be considerably suppressed.”
Regarding claim 3, Kato as modified further teaches (Figs. 13-14B) wherein the radiation electrode and the second ground electrode are arranged on a specific surface of the dielectric substrate (see Fig. 13).
Regarding claim 5, Kato as modified further teaches (Figs. 13-14B) wherein the dielectric substrate includes a first dielectric layer (44a) provided so as to span the first part and the second part and including the specific surface(see Fig. 14A) and a second dielectric layer 44b) provided in the first part (see Fig. 14B), and the first ground electrode is arranged on or in the second dielectric layer (see Fig. 14B).
Regarding claim 8, Kato as modified further teaches (Figs. 13-14B) wherein the radiation electrode includes a power-fed element (46a) and a non-power-fed element (50), the non-power-fed element is arranged between the first ground electrode and the power-fed element in the extension direction of the via conductor (see Fig. 13), and a distance in the extension direction between the power- fed element and the first ground electrode is equal to a distance in the extension direction between the second ground electrode and the first ground electrode (see Fig. 13, 54 is at the same height as the bottom legs of 46a).
Regarding claim 9, Kato as modified further teaches (Figs. 13-14B) wherein the radiation electrode includes a power-fed element (46a) and a non-power-fed element (50), the non-power-fed element is arranged between the first ground electrode and the power-fed element in the extension direction of the via conductor (see Fig. 13), but does not teach further details regarding the distance.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to adjust the distance in the extension direction between the second ground electrode and the first ground electrode since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Adjusting the distances between theses elements adjusts the impedance of the antenna, which is within the purview of a skilled artisan to determine based on the desired antenna characteristics.
Regarding claim 13, Kato as modified further teaches (Figs. 13-14B) wherein the dielectric substrate is bent in the second part ([0039], substrate is flexible).
Regarding claims 17 and 20, Kato as modified further teaches (Figs. 13-14B) a radio- frequency element for supplying a radio-frequency signal to the antenna element ([0038], communication system).
Claim(s) 1, 6, 7, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (U.S. Patent Application No. 20190207323), hereinafter known as Joung, in view of Oyama.
Regarding claim 1, Joung teaches (Fig. 7E) a dielectric substrate including a flat-plate-shaped first part (140h and 150h), and a second part (152h) thinner than the first part (see Fig. 7E); a radiation electrode (110h) and a first ground electrode (165h) both arranged on or in the first part so as to face each other in a thickness direction of the first part (see Fig. 7E); a second ground electrode (166h) arranged on or in the second part so as to be spaced apart from the radiation electrode and so as not to face the radiation electrode in a thickness direction of the second part (see Fig. 7E); wherein the radiation electrode is capacitively coupled to the second ground electrode (see Fig. 7b, conductive elements separated by an insulator will capacitively couple).
Joung does not explicitly teach a via conductor as arranged in claim 1, but does teach via conductors connecting ground electrodes (see Figs. 6a-6b, 160b connects ground electrodes across surfaces).
Oyama teaches the limitations of claim 1 as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the via conductor of Oyama in the antenna apparatus of Joung to connect the ground electrodes since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Providing a galvanic connection between ground electrodes ensures a proper ground connection is maintained between the elements.
Regarding claim 3, Joung as modified further teaches (Fig. 7E) wherein the radiation electrode and the second ground electrode are arranged on a specific surface of the dielectric substrate (see Fig. 7E).

Regarding claim 4, Joung as modified further teaches (Fig. 7E) wherein the dielectric substrate is composed of a single piece of a dielectric material ([0088], extension region).
Regarding claim 6, Joung as modified further teaches (Fig. 7E) wherein the dielectric substrate is bent in the second part (see Fig. 7E).
Regarding claim 7, Joung as modified further teaches (Fig. 7E) wherein the second part is composed of a material having flexibility (see Fig. 7E).
Regarding claims 18 and 19, Joung as modified further teaches (Fig. 7E) a radio- frequency element (250h) for supplying a radio-frequency signal to the antenna element (see Fig. 7E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896